Citation Nr: 0323464	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  96-46 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
December 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the RO determined that new and 
material evidence to reopen a claim of entitlement to service 
connection for a neck disability had not been received.  

In a February 2001 decision the Board determined that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a neck disability had 
been received.  The Board reopened and remanded the claim for 
compliance with the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  In the same decision 
the Board increased the evaluation for vascular headaches to 
50 percent, denied the veteran's claim for an increased 
evaluation for major depression with dysthymia, remanded the 
claim for entitlement to a total rating based on individual 
unemployability, denied the veteran's claim for service 
connection for muscle contraction headaches and denied the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for headaches secondary to 
narcotic withdrawal.  

The RO, in the March 2003 Supplemental Statement of the Case, 
listed the issues as evaluation of headaches, currently rated 
as 50 percent disabling, evaluation of major depression with 
dysthymia, currently rated as 70 percent disabling and 
service connection for a neck disability.  However, the only 
issue that is on appeal to the Board is service connection 
for a neck disability.  In May 2001 the veteran made claims 
for increased evaluations for all of her service connected 
disabilities.  The RO, in a December 2002 rating decision, 
continued the 50 percent evaluation for vascular headaches, 
increased the evaluation for major depression to 70 percent 
disabling and granted the veteran's claim of entitlement to 
individual unemployability.  The veteran was notified of this 
decision in December 2002.  However, she did not file a 
Notice of Disagreement with regard to the December 2002 
rating decision.  Hence, the issues of entitlement to an 
increased rating for headaches and an increased rating for 
major depression with dysthymia are not on appeal.  

In a December 2002 rating decision the RO granted the 
veteran's claim of entitlement to individual unemployability.  
Thus, that issues is no longer on appeal.  


REMAND

The appellant was evaluated by a physical therapist after 
what was characterized as a minor whiplash injury in November 
1980.  She had no problems until late January when she 
developed headaches and a pulling and achiness in her neck.  
Neck range of motion was within normal limits except for very 
minimal limitation in left rotation, and minimal discomfort 
on right rotation.  After 8 treatments her neck range of 
motion was normal.  No neck abnormalities were noted or 
reported in the December 1982 separation examination.  

Post service x-ray of the cervical spine in September 1993 
revealed some straightening that was likely secondary to 
paravertebral muscle spasm and/or positioning without any 
other abnormality noted.  Preliminary x-rays in August 1996 
revealed a possible cervical disc protrusion.  A private 
physician's evaluation in November 1996 documented minimal 
degenerative changes in the neck.  His later treatment 
records indicated cervicalgia and probably primary myofascial 
pain.  Physical therapy evaluation and treatment records from 
January 1998 documented therapy for cervical hypermobility 
with joint dysfunction and muscle spasm.  

There is no medical opinion of record as to whether it at 
least as likely as not that the veteran currently has a neck 
disability that was incurred in or aggravated by service.  In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 
3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:  

1.  The RO should afford the veteran VA 
orthopedic and neurologic examinations.  
The claims folder should be made 
available to the examiners for review in 
conjunction with the examinations and the 
examiners are asked to indicate in the 
examination reports that the claims 
folder has been reviewed.  All necessary 
tests should be conducted and the 
examiners are requested to review the 
results of any testing prior to 
completion of the reports.  The examiners 
are requested to provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

2.  The orthopedic and neurologic 
examiners are requested to indicate 
whether the veteran currently has a neck 
disability.  If the veteran has a current 
neck disability the examiners are 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's current neck 
disability was incurred in or aggravated 
by service.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claim.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



